Citation Nr: 1737012	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-35 923	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 1976.  He died in August 2000.  The appellant is his surviving spouse.

The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St Paul, Minnesota.  The RO in Denver, Colorado, currently has jurisdiction over the claim.  

In April 2016, the appellant was afforded her requested Board hearing before the undersigned at the RO (Travel Board hearing).


FINDING OF FACT

The appellant's income exceeded the maximum countable income allowable for receipt of death pension benefits.


CONCLUSION OF LAW

The appellant does not meet the criteria for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. 
§ 1541(a).  Basic entitlement exists if:  (i) the veteran served for 90 days or more during a period of war; or, (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and, (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23, 3.24.  See 38 C.F.R. § 3.3(b)(4).

The Veteran in this case served on active duty from March 1969 to August 1976, and therefore served during a period of war, the Vietnam Conflict.  See 38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  The Veteran died in August 2000.  The appellant is his surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  However, in order to be entitled to nonservice-connected death pension benefits, the appellant must also meet the specific income and net worth requirements outlined below.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. §1503(a); 38 C.F.R. § 3.271(a).

Wage/salary income and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period; to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).

Under 38 C.F.R. § 3.272, amounts paid by a spouse before the veteran's death for expenses of the veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; and, joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. 
§ 3.21.  The MAPR is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring the income up to that level. 

The MAPR also varies depending on several factors, including the number of dependent children.  

Here, the appellant filed her claim for a death pension in 2012.  With regard to the appellant's income, on a May 2012 Improved Pension Eligibility Verification Report, the appellant reported that she received $853.00 each month from the Social Security Administration (SSA).  She stated that she had not remarried and did not have any dependent children.  

The Agency of Original Jurisdiction's (AOJ's) SSA Injury documented that the appellant was receiving $852.00 each month beginning in December 2011.  This equaled $10,224.00 annually in income from SSA.  The Board must use the annualized amount of the appellant's SSA benefits as it is recurring income.  See 38 C.F.R. § 3.271.  On a May 2012 Medical Expense Report, the appellant did not list any medical expenses.  However, in the May 2013 Notification Letter to the appellant, the AOJ found that the appellant had $1,083.00 of annual unreimbursed medical expenses from Medicare Part B.  The appellant's medical expenses exceed five percent of the MAPR (i.e., $432.00 annually) and the Board will therefore exclude the entire $1,083.00 in medical expenses from her income.  Thus, the appellant's adjusted countable income for 2012 was $9,141.00 and clearly exceeded the MAPR for 2012 of $8,359.00 for a surviving spouse without a dependent child.  See M21-1, Part I, Appendix B.  

The AOJ's SSA inquiry documented that the appellant was receiving $866.90 per month in SSA income beginning in December 2012.  Thus, her 2013 annual SSA income was $10,402.80.  The AOJ determined that the appellant had $1,258.90 of annual unreimbursed medical expenses from Medicare Part B.  The appellant's medical expenses exceed five percent of the MAPR (i.e., $424.00 annually) and the Board will therefore exclude the entire $1,258.90 in medical expenses from her income.  Thus, the appellant's adjusted countable income for 2013 was $9,143.90 and clearly exceeded the MAPR for 2013 of $8,485.00 for a surviving spouse without a dependent child.  See M21-1, Part I, Appendix B.  

At her April 2016 Board hearing, the appellant testified that she received about $8,000.00 in 2014.  She stated that SSA was her only source of income.  The Board finds the appellant's account of her income for 2014 to be inaccurate.  In 2012, the appellant's annual income was $10,224.00.  In 2013, the appellant's annual income was $10,402.80.  As the appellant's income in 2012 was $10,224.00 and was $10,402.80 in 2013, then presumably her 2014 SSA income was in excess of $10,402.80.  There is no evidence in the record to suggest that her SSA income decreased substantially in 2014.  

The AOJ also determined that the appellant had $1258.80 of annual medical expenses from Medicare Part B.  The appellant's medical expenses exceed five percent of the MAPR (i.e., $431.00 annually) and the Board will therefore exclude the entire $1,258.80 in medical expenses from her income.  Thus, assuming the appellant's 2014 income was the same as her 2013 SSA income (i.e., $10,402.80), the appellant's adjusted countable income for 2014 was $9,144.00 and clearly exceeded the MAPR for 2014 of $8,630.00 for a surviving spouse without a dependent child.  See M21-1, Part I, Appendix B.  

At her April 2016 Board hearing, the appellant testified that she received about $10,000.00 in 2015 from SSA.  The AOJ's SSA inquiry documented that the appellant received $895.00 per month from SSA beginning on December 2014.  Thus, her annual 2015 SSA income was $10,740.00.  There are no unreimbursed medical expenses documented in the claims file for 2015.  For 2015, the MAPR for a surviving spouse without a dependent child was $8,630.00, and the appellant's income clearly exceeded this amount.  See M21-1, Part I, Appendix B.  

In May 2016, the AOJ obtained the appellant's income from SSA.  The appellant received $894.90 per month from SSA ($10,738.80 annually) and had $1258.80 per year in medical expenses from Medicare Part B.  The appellant's medical expenses exceed five percent of the MAPR (i.e., $432.00 annually) and the Board will therefore exclude the entire $1,258.80 in medical expenses from her income.  Thus, the appellant's adjusted countable income for 2016 was $9,480.00 and clearly exceeded the MAPR for 2016 of $8,630.00 for a surviving spouse without a dependent child.  See M21-1, Part I, Appendix B.  

The appellant was afforded the opportunity to submit her income for 2017, but has not submitted any information.

At the April 2016 hearing, the appellant testified that she had unreimbursed medical expenses, but had trouble recalling what they were.  The undersigned and her representative advised her to report these expenses.  The record was held open for 30 days so that she could report them.  In a May 2016 income eligibility report, she was instructed to report medical expenses, but submitted a medical expense report form with no listed expenses.  The Board has no other way to ascertain whether there were additional unreimbursed medical expenses.  The appellant has been afforded the opportunity to submit any unreimbursed medical expenses to reduce her countable income and has not.  

Based on the foregoing, the appellant's countable income exceeds the maximum limit for this benefit.  Therefore, her claim must be denied.  38 U.S.C.A. §§ 1521, 5107; 38 C.F.R. §§ 3.271, 3.272, 3.351.



ORDER

The claim of entitlement to non-service-connected death pension benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


